DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 15-16, drawn to monitoring spoken communication in rail traffic using speech recognition method, classified in G10L15/20.
II. Claims 10-14, drawn to creating patterns for computer-aided speech recognition, classified in G10L17/04.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because speech recognition converts speech to text using speech recognition model.  The subcombination has separate utility such as creating patterns for the speech recognition process.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Phone
During a telephone conversation with Laurence Greenberg on 11/15/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9 and 15-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1 and 15-16 recites “carrying out speech recognition …”, “comparing terms …”, and “outputting an error message …”.   These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, these steps in the context of this claim encompass the user manually carries out speech recognition process on the received speech and compares terms heard in the speech with predefined terms to determine if there is a match to device whether to output an error message.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites an additional element – creating a recording of the spoken communication.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional step of “creating a recording …” is merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-9 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (USPG 2017/0256260, hereinafter referred to as Jeong).

Regarding claims 1 and 15-16, Jeong discloses a method, system, and non-transitory medium storing computer executable instructions for monitoring spoken communication in rail traffic, which comprises the steps of: 
creating a recording of the spoken communication (figure 3, steps S101 and/or figures 4-5, recording speech input); 
carrying out speech recognition of the recording in a computer-aided manner (figure 2, elements 171-173, converting speech to text); 
comparing terms identified by the speech recognition in a computer-aided manner with stored patterns for the terms (figures 4-5, forming pattern matching); and 
outputting an error message in an event of impermissible deviations between identified terms and the stored patterns (paragraph 75, “In an embodiment, if the text data corresponding to the voice command does not matches with the prestored text pattern, the control unit 170 of the display device 100 may output that there exists no text pattern corresponding to the voice command. The outputting may be performed using various notification methods including a message, a sound, and the like”).  

Regarding claim 2, Jeong further discloses the method according to claim 1, which further comprises outputting audibly or visually the error message (paragraph 75, “In an embodiment, if the text data corresponding to the voice command does not matches with the prestored text pattern, the control unit 170 of the display device 100 may output that there exists no text pattern corresponding to the voice command. The outputting may be performed using various notification methods including a message, a sound, and the like”).  

Regarding claim 7, Jeong further discloses the method according to claim 1, which further comprises storing the recording after the speech recognition has been performed (paragraph 108, training).  

Regarding claim 9, Jeong further discloses the method according to claim 1, which further comprises outputting audibly or visually the error message to a mobile terminal of a vehicle and/or an operator control device of a control center (paragraph 75, “In an embodiment, if the text data corresponding to the voice command does not matches with the prestored text pattern, the control unit 170 of the display device 100 may output that there exists no text pattern corresponding to the voice command. The outputting may be performed using various notification methods including a message, a sound, and the like”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Amores et al. (USPG 2020/0243069, hereinafter referred to as Amores).

Regarding claim 3, Jeong fails to explicitly disclose, however, Amores teaches the method according to claim 1, which further comprises taking into account a position of a vehicle when the recording is made for comparing the terms (paragraph 16, matching text pattern based on time and location of the user). 
Since Jeong and Amores are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of matching text patterns taking into account time and location of the user.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Amores, and further in view of Koukoumidis et al. (USPN 11086858, hereinafter referred to as Koukoumidis).

Regarding claims 4-6, the modified Jeong fails to explicitly disclose, however, Koukoumidis further teaches the method according to claim 3, which further comprises checking the position against line data and/or location-dependent weather data (paragraph 27, lines 3-40); and wherein for checking the position, the terms that are correlated with the line data and/or with the location-dependent weather data are taken into account (paragraph 27, lines 3-40); wherein an absence of a term correlated with the line data and/or with the location-dependent weather data is also interpreted as a deviation (paragraph 27, lines 3-40, if query is determined to be weather-related request, then weather information is provided).  
Since the modified Jeong and Koukoumidis are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of providing weather-related information to the user upon detecting a match.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Gordon et al. (USPG 2020/0219529, hereinafter referred to as Gordon).

Regarding claim 8, Jeong fails to explicitly disclose, however, Gordon teaches the method according to claim 7, which further comprises using blockchain technology for storing the recording (paragraphs 32, 52, and 59, storing speech recording using blockchain technology).  
Since Jeong and Gordon are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known blockchain technology to store speech recording.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Melnikov (USPG 2017/0229116) teaches a pattern matching method of a text corresponding to an input speech, which is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656